Case: 17-12019    Date Filed: 01/26/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-12019
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 9:16-cr-80134-DTKH-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RODERICK NORFUS
                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 26, 2018)

Before ED CARNES, Chief Judge, FAY and HULL, Circuit Judges.

BY THE COURT:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
              Case: 17-12019     Date Filed: 01/26/2018    Page: 2 of 2


1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Rubbo, 396 F.3d
1330, 1334 (11th Cir. 2005) (“Plea bargains . . . are like contracts and should be

interpreted in accord with what the parties intended.”).




                                          2